Citation Nr: 0721949	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for sinusitis.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to an initial rating higher than 10 percent 
for lumbosacral strain.  

4.	Entitlement to an initial rating higher than 10 percent 
for a nonunion fracture of the right scaphoid, with 
moderately advanced degenerative joint disease.  

5.	Entitlement to an initial rating higher than 10 percent 
for patellofemoral syndrome of the left knee.  

6.	Entitlement to an initial rating higher than 10 percent 
for patellofemoral syndrome of the right knee.  

7.	Entitlement to an initial rating higher than 10 percent 
for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a videoconference hearing before the 
undersigned in November 2006.  

The issues of service connection for tinnitus and sinusitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Lumbosacral strain is manifested by limitation of forward 
flexion to 65 degrees; extension to 25 degrees; left and 
right lateral flexion to 20 degrees, bilaterally; left 
lateral rotation to 20 degrees; and right lateral rotation to 
30 degrees.  There was no demonstrated muscle spasm or any 
neurologic disability that would warrant an increased rating 
under the criteria of an appropriate diagnostic code for 
nerve disability.  

2.  The residuals of a right scaphoid fracture include pain 
limitation of motion of the wrist, without ankylosis of the 
wrist being demonstrated.  

3.  The veteran has disability of his left knee from 
patellofemoral syndrome that is manifested by pain and 
limitation of range of motion to 118 degrees flexion, without 
instability or other impairment of the knee.  

4.  The veteran has disability of his right knee from 
patellofemoral syndrome that is manifested by pain and 
limitation of range of motion to 120 degrees flexion, without 
instability or other impairment of the knee.  

5.  The veteran's psoriasis is manifested by lesions of the 
umbilicus, scalp and lower extremities, with some flaking and 
itching and total body involvement of no more than 15 
percent.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Code 5237 (2006).  

2.	The criteria for an initial rating higher than 10 percent 
for the residuals of a nonunion fracture of the right 
scaphoid have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5010, 5215 (2006).  

3.	The criteria for an initial rating higher than 10 percent 
for patellofemoral syndrome of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5260 (2006).  

4.	The criteria for an initial rating higher than 10 percent 
for patellofemoral syndrome of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5260 (2006).  

5.	The criteria for an initial rating higher than 10 percent 
for psoriasis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Code 7916 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2004 and December 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream effective 
date elements of his claims.

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  

Service connection was granted for several disabilities, 
including lumbosacral strain, the residuals of a fracture of 
the right scaphoid, patella femoral syndrome of each knee and 
psoriasis.  Each of these disabilities was evaluated as 10 
percent disabling and the veteran has appealed the initial 
determinations made on each disorder.  The disability awards 
were made effective in August 2004.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

I.  Low back

An examination of the veteran's spine was conducted by VA in 
September 2004.  At that time, it was reported that the 
veteran complained of pain in his lumbosacral area.  He stated 
that he had initially injured his back playing football prior 
to service, but that while on active duty he had felt a 
popping sensation in the back while lifting.  He stated that 
the pain had become progressive.  He had increasing stiffness 
and pain with bending, lifting, and reaching, but had remained 
active.  He had consulted a neurosurgeon, but that surgery was 
not recommended.  He now had daily pain and morning stiffness.  
Over the past six months, he had developed intermittent 
numbness in both feet.  He denied any loss of control of bowel 
or bladder and walked unaided.  He could walk an unlimited 
distance and had recently been able to run a marathon.  A CT 
scan that was previously performed reportedly showed 
Spondylolisthesis, with questionable bilateral pars defect.  

Examination showed an area of discomfort of the lumbosacral 
spine between L3 and S1.  Deep tendon reflexes were intact and 
there was no evidence of the presence of paresthesias or 
numbness on examination.  Forward flexion was from 0 to 65 
degrees at which point discomfort began.  Extension was from 0 
to 25 degrees, when discomfort began.  Left and right lateral 
flexion was from 0 to 20 degrees, bilaterally, when discomfort 
began.  Left lateral rotation was from 0 to 20 degrees and 
right lateral rotation was from 0 to 30 degrees, when 
discomfort began.  Neurovascular status was intact.  The 
pertinent diagnoses were lumbar strain and lumbosacral 
Spondylolisthesis, questionable pars defect, and mild 
degenerative disease, with daily discomfort and decreased 
range of motion.  

An examination was also performed by VA in July 2005.  At that 
time, the veteran stated that his current back pain was 
located in the lumbosacral region.  This was described as 
being at a level of 6 or 7 out of 10.  Sitting and bending 
caused increased symptoms.  Sitting caused bilateral posterior 
thigh and calf numbness and a dull ache.  Bending caused a 
sharp pain in the low back.  This lasted hours to a day, 
depending on his activity.  He used over-the-counter 
Ibuprofen, as needed, for discomfort.  He had not been forced 
to miss work because of back pain.  He had no bowel or bladder 
dysfunction and no erectile dysfunction.  He used no assistive 
devices.  Previous X-ray studies and CT scans showed prominent 
Spondylolisthesis of L5-S1 with findings suspicious for the 
presence of a bilateral pars defect at L5.  There might be a 
small central extrusion at L4-L5.  Inspection of the spine 
revealed no scars.  He stood erect with some slight flattening 
of the normal lordotic curve, but otherwise had a normal gait 
and stance.  Range of motion of the thoracotomy spine was from 
0 to 80 degrees forward flexion; 0 to 10 degrees extension; 0-
20 degrees lateral flexion, bilaterally; 0 to 10 degrees 
lateral rotation, bilaterally.  All motion was accompanied by 
pain at the extremes of range of motion, with no increase in 
pain or decrease in motion with repetition.  There was also no 
weakness, fatigability or lack of endurance in any plane of 
movement.  There was tenderness, even to light touch of the 
skin, in the L4-5 region.  There was tenderness in the 
paravertebral muscles at that level.  There was no tenderness 
to buttock or sciatic notch on palpation.  There was no 
evidence of muscle spasm or guarding.  Neurologic examination 
revealed normal sensory examination to light touch throughout 
both lower extremities.  Motor examination showed no atrophy.  
Muscle tone was good and strength was 5.5 in all major muscle 
groups of the lower extremities.  Reflexes were 2+ at the 
knees and ankles, bilaterally.  Straight leg raising caused 
bilateral ipsilateral low back pain at 45 degrees.  The 
pertinent diagnosis was history of low back strain, 
radiographic evidence of Spondylolisthesis L5 on S1, with 
question of bilateral pars defect at L5 and small central 
extrusion of the L4-5 disc.  



The General Rating Formula for Diseases and Injuries of the 
Spine may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 and provide as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

For the veteran to qualify for a rating in excess of his 
currently assigned 10 percent evaluation on the basis of 
limitation of motion, he would have to demonstrate limitation 
of forward flexion of 60 degrees or less or combined range of 
motion of 170 degrees or less.  The examination reports of 
record do not show limitation to these limits.  While he 
testified at his hearing before the undersigned that his 
spouse, a licensed occupational therapist, has measured his 
back motion to be a little as 30 degrees forward flexion using 
a goniometer, this has not been objectively demonstrated and 
may not be utilized as a basis for an increased evaluation.  
The veteran has not demonstrated muscle spasm or any 
neurologic disability that would warrant an increased rating 
under the criteria of an appropriate diagnostic code for nerve 
disability.  See 38 C.F.R. § 4.124a, Code 8520.  Under these 
circumstances, a rating in excess of 10 percent for 
lumbosacral strain is not warranted.  

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The clinical findings 
of record, however, do not reflect impairment that warrants a 
higher rating.  As noted above, the July 2005 VA examination 
revealed that there was no increase in back pain or decrease 
in motion with repetition.  There was also no weakness, 
fatigability or lack of endurance in any plane of movement.  
Therefore, although it has no reason to doubt that the 
veteran's low back disability is productive of pain, the Board 
is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

II.  Right wrist

Regarding the veteran's right scaphoid fracture residuals, it 
is noted that an examination was conducted by VA in June 2004.  
At that time, it was noted that the he had sustained a 
nonunion fracture of the right scaphoid while on active duty, 
eventually requiring two surgeries.  X-ray studies showed 3 
screws in place, with moderately advanced degenerative 
disease.  He stated that he was able to participate in certain 
activities, including playing racquetball.  Examination of the 
right wrist showed well-healed surgical cars.  There was no 
effusion, ecchymosis or crepitus.  There was a very noticeable 
decrease in the range of motion.  Flexion was from 0 to 60 
degrees, extension was from 0 to 40 degrees, ulnar deviation 
was from 0 to 20 degrees and radial deviation was form 0 to 10 
degrees.  All motion was with discomfort.  The diagnosis was 
postoperative nonunion fracture of the right scaphoid, with 
moderately advanced degenerative disease and decreased range 
of motion.  

An examination was conducted by VA in July 2005.  At that 
time, his history of right wrist surgeries was detailed.  He 
was noted to be right hand dominant.  He stated that he had 
pain in the right wrist at rest, rated as 5-6/10.  Activities 
such as lawn care increased his pain.  He did wear a wrist 
strap with some activities, such as racquetball, which he 
played much less frequently.  At work, his wrist bothered him 
with lifting.  He noted weakness, stiffness and occasional 
swelling in the wrist.  He used Tylenol and Ibuprofen as 
needed.  Examination showed a 7 cm scar over the dorsum of 
the wrist.  There was a 3 cm scar over the volar wrist.  
Flexion was from 0 to 10 degrees.  Extension was from 0 to 20 
degrees actively and from 0 to 30 degrees passively.  Radial 
deviation was from 0 to 28 degrees.  Ulnar deviation was at 0 
degrees.  There was pain at the extremes of range of motion 
and with attempt at ulnar deviation.  There was no weakness, 
fatigability or lack of endurance with repetitive motion.  
The diagnosis was status post right wrist fusion due to 
nonunion of a scaphoid fracture.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For limitation of motion of the wrist of either a major or 
minor extremity a 10 percent evaluation is warranted for 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215.  A 30 percent rating is warranted for ankylosis of a 
major extremity between 20 and 30 degrees of dorsiflexion.  
38 C.F.R. § 4.71a, Code 5214.  

The veteran's right wrist disorder is rated at the maximum 
level for limitation of motion absent a demonstration of 
ankylosis of the joint.  Examinations of record do not 
document that the veteran has ankylosis as a result of his 
scaphoid fracture.  It can be argued that a higher rating 
should be assigned on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of this case the Board finds no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular increased rating.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  Extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) are limited to cases in which 
there is an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular rating 
standards.  Such factors do not appear in this case.  The 
veteran has not lost work as a result of his wrist 
disability.  As such, there is nothing exceptional about his 
disorder, compared to similarly situated veterans, and the 
schedular 10 percent rating which has been assigned 
adequately compensates him for his related industrial 
impairment. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Board has considered, as well, the DeLuca factors 
regarding pain on use but finds they are inapplicable to the 
present claim because the DeLuca standards do not apply when 
a veteran is at the maximum for limitation of motion and 
where a higher evaluation is based on ankylosis, such as the 
case here.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

III.  Knees

Regarding the veteran's knees, an examination was performed 
by VA in March 2004.  At that time, it was noted that the 
veteran was extremely active in running and had participated 
in running marathons.  He had a gradual onset of discomfort.  
His right knee was worst than his left.  He had daily 
discomfort, stiffness, and intermittent swelling.  He 
experienced a sensation of giving way in his knees.  He had 
increased discomfort on uneven ground, while squatting, 
running or playing racquetball.  He had not had surgery.  He 
used rest, ice, heat and intermittent Ibuprofen to alleviate 
his symptoms.  There were no dislocations or subluxations and 
no evidence of arthritis.  Examination of the knees showed no 
effusion, ecchymosis, or crepitus.  There was no laxity of 
the ligaments.  Lachman's and McMurray's tests were negative.  
There was good muscular development of the quadriceps.  Range 
of motion of both knees was from 0 to 135 degrees.  Deep 
tendon reflexes were intact and neurovascular status was 
intact.  Review of X-ray studies showed mild medial joint 
space narrowing, which was considered minor by the examiner.  
The diagnosis was bilateral right and left knee 
patellofemoral syndrome.  

An examination was conducted by VA in July 2005.  At that 
time, he complained of pain in the right knee that caused an 
occasional limp.  He complained of weakness, stiffness, 
occasional swelling and, on one occasion, of giving way of 
the right knee.  He stated that he noted swelling in the 
medial joint line occasionally.  This occurred after more 
strenuous activities.  He used Ibuprofen or Tylenol as 
needed.  He occasionally used Naprosyn for pain as well.  His 
left knee swelled occasionally as well, but he had not 
noticed any giving way or locking.  He stated that he had 
completed a marathon in May 2003, but had not done 
significant running since that time.  On examination, range 
of motion of the right knee was from 0 to 120 degrees.  
Motion of the left knee was from 0 to 118 degrees.  There was 
pain at the end of range of motion, but no loss of range of 
motion, weakness, fatigability or lack of endurance with 
repetitive motion.  There was no instability to varus or 
valgus stress  and Lachman's and McMurray's tests were 
negative.  There was tenderness in the medial joint line of 
each knee.  There was also crepitus of the right knee and 
slight tenderness in the lateral joint line in the left knee.  
There was no effusion, redness, increased warmth or visible 
deformity of either knee.  The diagnosis was bilateral 
patellofemoral syndrome.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  
 
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran has disability of each of his knees from 
patellofemoral syndrome.  He manifests pain and limitation of 
range of motion, to 120 degrees flexion in the right knee and 
118 flexion in the left.  This limitation of motion is 
noncompensable under the diagnostic codes for evaluation of 
limitation of flexion, but a 10 percent award may be made 
based on the minor arthritis that has been demonstrated on X-
ray studies.  It is noted that in cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
In this case, the veteran has no additional disability of 
either knee.  There is no instability and testing for this 
has been consistently negative throughout the record.  Under 
these circumstances, a rating in excess of 10 percent for 
either knee is not warranted.  

The Board has considered, as well, whether a higher rating is 
warranted for the veteran's bilateral knee disability due to 
pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and the Court's holding in DeLuca.  The clinical 
findings of record, however, do not reflect impairment that 
warrants higher ratings on this basis.  The July 2005 VA 
examiner stated that, although the veteran continued to have 
pain, there was no loss of motion on repetitive motion.  In 
addition, there was no weakness, fatigability, or lack of 
endurance with repetitive of the knees.  As such, there are 
no objective clinical findings that would warrant higher 
ratings based on functional loss due to pain.  

IV.  Psoriasis

The veteran's psoriasis was evaluated by VA in March 2004.  
At that time, the veteran stated that he had this disorder on 
his scalp and umbilicus.  He was being treated with 
ultraviolet light, Dovonex and a steroid cream.  He noted 
that winter was the best time of the year for him.  Hot humid 
weather increased the proliferation of the psoriasis.  
Examination showed very obvious psoriatic lesions of the 
umbilicus and scalp.  There was some flaking and itching.  
The diagnosis was persistent psoriasis of the scalp and 
umbilicus, with itching and discomfort requiring constant 
medication.  The case was returned to the examiner for an 
additional opinion regarding the percentage of total body 
area covered by the psoriasis.  On examination at that time, 
there were lesions of the scalp, umbilicus and small patches 
on both legs.  Body area of approximately 12 to 15 percent 
was involved.  He had had intensive light therapy within the 
past year.  The diagnosis was of persistent psoriasis.  

An additional examination was conducted by VA in July 2005.  
At that time, the primary areas of involvement were the 
scalp, groin, buttocks and the penis.  He also had small 
localized areas on the trunk and extremities.  His 
involvement was not progressive, but was seasonal.  He was 
under treatment with uvb light therapy three times per week.  
He also used topical preparations.  Examination showed 
minimal involvement at the very top of the skull, involving 
only 5 percent of the scalp.  There was some slight scaling 
and exfoliation and minimal erythema.  On the shaft of the 
penis on the left side there was a small area measuring less 
than 2 by 2 cm, where the skin was slightly scaly and 
minimally erythematous.  The trunk and extremities showed 
scattered individual lesions consistent with psoriasis, none 
of which measured more than .5 cm in diameter on the 
extremities and trunk.  The percentage of body surface 
affected at this time was less than 5 percent, with the 
exposed areas affected at less than 2 percent.  Photographs 
of the veteran's psoriasis have been submitted and reviewed.  
The diagnosis was psoriasis, currently primarily quiescent.  

Psoriasis with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.  With 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period a 30 percent evaluation will be 
assigned. With at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period a 10 percent rating will be 
assigned. With less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period a 
zero percent rating will be assigned. Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability. 38 C.F.R. § 4.118, Code 7806, 
effective as of August 30, 2002.

The veteran's psoriasis covers less than 20 percent of his 
total body area and less than 20 percent of the exposed 
surfaces.  He has used steroid therapy in the past, but now 
uses uvb light therapy, which, while three times per week, 
does not equate to the use of immunosuppressive drugs of the 
required duration over the past twelve years.  Light therapy 
is not one of the modalities that is taken into consideration 
when rating this disorder on a schedular basis.  Under these 
circumstances, a rating in excess of the currently assigned 
10 percent is not warranted.  


ORDER

An initial rating higher than 10 percent for lumbosacral 
strain is denied.  

An initial rating higher than 10 percent for a nonunion 
fracture of the right scaphoid, with moderately advanced 
degenerative joint disease, is denied.  

An initial rating higher than 10 percent for patellofemoral 
syndrome of the left knee is denied.  

An initial rating higher than 10 percent for patellofemoral 
syndrome of the right knee is denied.  

An initial rating higher than 10 percent for psoriasis is 
denied.  


REMAND

The veteran is also seeking service connection for tinnitus 
and sinusitis.  Regarding the former condition, it is noted 
that on VA examination in January 2006, a VA medical care 
provider indicated that it was not at least as likely as not 
that the tinnitus was related to military service.  There 
was, however, no comment regarding the possibility that the 
tinnitus was related to the veteran's hearing loss, for which 
service connection is in effect.  This should be explored 
prior to appellate consideration.  

Regarding the veteran's sinusitis disorder, it is noted that 
the veteran was treated on several occasions during service 
and was noted during one examination that the disorder was 
only symptomatic during winter.  While the veteran has been 
evaluated for this disorder by VA the examinations occurred 
in March and July, while on outpatient treatment in January 
2005, he was assessed as having chronic sinusitis.  Where 
there is a wide diversity of medical opinion, an additional 
examination should be performed.  Cousino v. Derwinski, 1 
Vet. App. 536 (1991).  Under these circumstances, additional 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to under go examinations to 
ascertain the current nature of tinnitus 
and sinus disabilities.  The examiners 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any tinnitus is related to the 
veteran's service-connected bilateral 
hearing loss and whether any sinusitis is 
related to the symptoms noted during 
service.  The claims folder should be made 
available for review in connection with 
this examination.  The examiners should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


